        
Exhibit 10.52








SJW GROUP
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees of the Corporation (or any Parent or Subsidiary).


B.    Participant is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of an equity incentive award under the Plan designed to retain
Participant’s continued service.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.     Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests during Participant’s period of Service shall
entitle Participant to receive one share of Common Stock on the applicable
issuance date for that share. The number of shares of Common Stock subject to
the awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the applicable date or dates on which those vested shares shall become
issuable to Participant and the remaining terms and conditions governing the
award (the “Award”) shall be as set forth in this Agreement.
Participant
__________________________
Award Date:
___________
Number of Shares Subject to Award:
________ shares of Common Stock (the “Shares”)
Vesting Schedule:
The Shares shall vest in a series of ____ (_) successive equal annual
installments upon Participant’s completion of each year of Service over the ____
(_)-year period measured from the Award Date (the “Normal Vesting Schedule”).
However, the Shares may be subject to accelerated vesting in accordance with the
provisions of Paragraphs 4 and 6 below.



DB2/ 23559279.2



--------------------------------------------------------------------------------






Issuance Schedule:
The Shares in which the Participant vests on an annual basis in accordance with
the Normal Vesting Schedule shall be issued, subject to the Corporation’s
collection of all applicable Withholding Taxes, on the applicable annual vesting
date (the “Issuance Date”) or as soon thereafter as administratively
practicable, but in no event later than the close of the calendar year in which
such annual vesting date occurs or (if later) the fifteenth day of the third
calendar month following such vesting date. The Shares which vest pursuant to
Paragraph 4 or Paragraph 6 of this Agreement shall be issued in accordance with
the provisions of the applicable Paragraph. The applicable Withholding Taxes are
to be collected pursuant to the procedure set forth in Paragraph 8 of this
Agreement.



2.    Limited Transferability. Prior to actual receipt of the Shares which vest
and become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may also direct the Corporation to re-issue the stock certificates
for any Shares which in fact vest and become issuable under the Award during his
or her lifetime to one or more designated family members or a trust established
for Participant and/or his or her family members. Participant may make such a
beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.
3.    Cessation of Service. Except as otherwise provided in Paragraph 4 or
Paragraph 6 below, should Participant cease Service for any reason prior to
vesting in one or more Shares subject to this Award, then the Award shall be
immediately cancelled with respect to those unvested Shares, and the number of
Restricted Stock Units will be reduced accordingly. Participant shall thereupon
cease to have any right or entitlement to receive any Shares under those
cancelled units.
4.    Accelerated Vesting. Should Participant cease Employee status by reason of
death or Disability, then all of the Shares at the time subject to this Award
shall immediately vest and shall be issued on the date of the Participant’s
Separation from Service due to such death or Disability or as soon as
administratively practicable thereafter, subject to the Corporation’s collection
of the applicable Withholding Taxes, but in no event later than the close of the
calendar year in which such Separation from Service occurs or (if later) the
fifteenth (15th) day of the third (3rd) calendar month following the date of
such Separation from Service.
5.    Stockholder Rights. Participant shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the Shares
subject to the Award until the Shares vest and Participant becomes the record
holder of those Shares upon their actual issuance following the Company’s
collection of the applicable Withholding Taxes.


2
DB2/ 23559279.2



--------------------------------------------------------------------------------




6.    Change in Control.
A.    Any Restricted Stock Units subject to this Award at the time of a Change
in Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the underlying Shares
at the time of the Change in Control and provides for the subsequent vesting and
payout of that value in accordance with the same vesting and payout provisions
that would be applicable to those Shares in the absence of such Change in
Control. In the event of such assumption or continuation of the Award or such
replacement of the Award with a cash retention program, no accelerated vesting
of the Restricted Stock Units shall occur at the time of the Change in Control.
B.    In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award will be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for the Common Stock in consummation of the Change in Control, the
successor corporation may, in connection with the assumption or continuation of
the Restricted Stock Units subject to the Award at that time, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in the Change in Control
transaction, provided such shares are registered under the federal securities
laws and readily tradable on an established securities exchange.
C.    Should either of the following events occur during the period commencing
with the earlier of (i) the execution date of any definitive agreement for a
Change in Control transaction or (ii) the actual occurrence of a Change in
Control and ending with the earlier of (x) the expiration of the twenty-four
(24)-month period measured from the effective date of the Change in Control or,
to the extent applicable, (y) the date the definitive agreement for the Change
in Control transaction is terminated or cancelled without the consummation of
the contemplated Change in Control transaction:
(i)Participant’s Employee status is terminated other than for Good Cause, or    
(ii)Participant resigns from Employee status for Good Reason,
then all of the Shares (or other securities or property) at the time subject to
this Award shall immediately vest, and those vested Shares shall be issued on
the date of the Participant’s Separation from Service in connection with such
cessation of Employee status or as soon as administratively practicable
thereafter, subject to the Corporation’s collection of the applicable
Withholding Taxes, but in no event later than the close of the calendar year in
which such Separation from Service occurs or (if later) the fifteenth (15th) day
of the third (3rd) calendar


3
DB2/ 23559279.2



--------------------------------------------------------------------------------




month following the date of such Separation from Service, unless a further
deferral is required under Paragraph 9.
D.    If the Restricted Stock Units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect or replaced
with a cash retention program in accordance with Paragraph 6.A above, then those
units shall vest immediately prior to the closing of the Change in Control. The
Shares subject to those vested units shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of that Change in Control, and
such consideration per Share shall be distributed to Participant upon the tenth
(10th) business day following the earliest to occur of (i) the Issuance Date
determined for that Share in accordance with the Normal Vesting Schedule, (ii)
the date of Participant’s Separation from Service or (iii) the first date
following a Qualifying Change in Control on which the distribution can be made
without contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 8.
E.    This Agreement shall not in any way affect the right of the Corporation to
adjust, reorganize or otherwise change its capital or business structure or to
merge, consolidate, dissolve, liquidate or sell or transfer all or any part of
its business or assets.
7.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change, and the determination of the Plan Administrator shall be final, binding
and conclusive. In the event of a Change in Control, the adjustments (if any)
shall be made in accordance with the provisions of Paragraph 6.
8.    Issuance of Shares/Collection of Withholding Taxes.
A.    On each applicable Issuance Date (or any earlier date on which the Shares
are to be issued in accordance with the terms of this Agreement), the
Corporation shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the applicable number of shares of Common Stock,
subject, however, to the Corporation’s collection of the applicable Withholding
Taxes.
B.    The Corporation shall collect the applicable Withholding Taxes with
respect to the Shares which vest and become issuable hereunder through an
automatic share withholding procedure pursuant to which the Corporation will
withhold, at the time of such issuance, a portion of the Shares with a Fair
Market Value (measured as of the applicable issuance date) equal to the amount
of those taxes; provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy the Corporation‘s required tax
withholding obligations


4
DB2/ 23559279.2



--------------------------------------------------------------------------------




using the minimum statutory withholding rates for federal and state tax purposes
that are applicable to supplemental taxable income. In the event payment is to
be made in a form other than the Shares, then the Corporation shall collect from
the Participant the applicable Withholding Taxes pursuant to such procedures as
the Corporation deems appropriate under the circumstances.
C.    Notwithstanding the foregoing provisions of Paragraph 8.B, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the Shares or any other
amounts hereunder (the “Employment Taxes”) shall in all events be collected from
the Participant no later than the last business day of the calendar year in
which the Shares or other amounts vest hereunder. Accordingly, to the extent one
or more vested Shares are issued, or other amounts are distributed, in a year
subsequent to the calendar year in which those Shares or other amounts vest, the
Participant shall, on or before the last business day of the calendar year in
which the Shares or other amounts vest, deliver to the Corporation a check
payable to its order in the dollar amount equal to the Employment Taxes required
to be withheld with respect to those Shares or other amounts. The provisions of
this Paragraph 8.C shall be applicable only to the extent necessary to comply
with the applicable tax withholding requirements of Code Section 3121(v).
D.    Except as otherwise provided in Paragraph 6 and Paragraph 8.B, the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued pursuant to this Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.
9.    Deferred Issuance Date. Notwithstanding any provision to the contrary in
this Agreement, no Shares or other amounts which become issuable or
distributable by reason of Participant’s Separation from Service shall actually
be issued or distributed to Participant prior to the earlier of (i) the first
day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
10.    Benefit Limit. The benefit limitation of this Paragraph 10 shall apply
only to the extent Participant is not otherwise entitled to a Code Section 4999
tax gross-up under the Corporation’s Executive Severance Plan (or any successor
plan) with respect to the Shares that vest on an accelerated basis in connection
with a Change in Control or subsequent cessation of Employee status:


5
DB2/ 23559279.2



--------------------------------------------------------------------------------




In the event the vesting and issuance of the Shares subject to this Award would
otherwise constitute a parachute payment under Code Section 280G, then the
vesting and issuance of those Shares shall be subject to reduction to the extent
necessary to assure that the number of Shares which vest and are issued under
this Award will be limited to the greater of (i)  the number of Shares which can
vest and be issued without triggering a parachute payment under Code Section
280G or (ii)  the maximum number of Shares which can vest and be issued under
this Award so as to provide the Participant with the greatest after-tax amount
of such vested and issued Shares after taking into account any excise tax the
Participant may incur under Code Section 4999 with respect to those Shares and
any other benefits or payments to which the Participant may be entitled in
connection with any change in control or ownership of the Corporation or the
subsequent termination of the Participant’s Service.
11.    Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.
12.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
13.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
14.    Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award. To the
extent there is any ambiguity as to whether any provision of this Agreement
would otherwise contravene one or more applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder, such provision shall
be interpreted and applied in a manner that complies with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder. For
purposes of Code Section 409A, each installment distribution of Shares (or other
installment distribution hereunder) shall be treated as a separate payment, and
Participant’s right to receive each such installment of Shares (or other
installment distribution hereunder) shall accordingly be treated as a right to
receive a series of separate payments.


6
DB2/ 23559279.2



--------------------------------------------------------------------------------




15.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules
16.     Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.
IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit
Issuance Agreement on the respective dates indicated below.






 
SJW GROUP
 
 
 
 
 
 
 
 
By:
 
 
 
,
 
 
 
 
 
Dated:
 
,
 
 
 
 
 
 
 
 
 
 
 
 
 
[NAME OF PARTICIPANT]
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
,
 
 
 
 
 
 
 





7
DB2/ 23559279.2



--------------------------------------------------------------------------------





APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.    Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.    Award shall mean the award of Restricted Stock Units made to Participant
pursuant to the terms of the Agreement.
C.    Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
D.    Board shall mean the Corporation’s Board of Directors.
E.    Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:
(i)    the acquisition, directly or indirectly by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under control with, the Corporation or an employee benefit
plan maintained by any such entity, of beneficial ownership (as defined in Rule
13d-3 of the Exchange Act) of securities of the Corporation that results in such
person or related group of persons beneficially owning thirty percent (30%) or
more of the total combined voting power of the Corporation’s then-outstanding
securities;
(ii)    a merger, recapitalization, consolidation, or other similar transaction
to which the Corporation is a party, unless securities representing at least
fifty percent (50%) of the combined voting power of the then-outstanding
securities of the surviving entity or a parent thereof are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the Corporation’s
outstanding voting securities immediately before the transaction;


(iii)    a sale, transfer or disposition of all or substantially all of the
Corporation’s assets, unless securities representing at least fifty percent
(50%) of the combined voting power of the then-outstanding securities of the
entity acquiring the Corporation’s assets or parent thereof are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the Corporation’s
outstanding voting securities immediately before the transaction,




DB2/ 23559279.2



--------------------------------------------------------------------------------




(iv)    a merger, recapitalization, consolidation, or other transaction to which
the Corporation is a party or the sale, transfer, or other disposition of all or
substantially all of the Corporation’s assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof (for this purpose, any change in
the composition of the board of directors that is anticipated or pursuant to an
understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction); or


(v)    a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members who were
described in clause (a) or who were previously so elected or approved and who
were still in office at the time the Board approved such election or nomination;
provided, however, that solely for purposes of determining whether a permissible
Section 409A distribution can be made under Paragraph 6.D in connection with
such Change in Control event, the period for measuring a change in the
composition of the Board shall be limited to a period of twelve (12) consecutive
months or less;


provided, however, that no Change in Control shall occur if the result of the
transaction is to give more ownership or control of the Corporation to any
person or related group of persons who held securities representing more than
thirty percent (30%) of the combined voting power of the Corporation's
outstanding securities as of March 3, 2003.


F.    Code shall mean the Internal Revenue Code of 1986, as amended.
G.    Common Stock shall mean the shares of the Corporation’s common stock.
H.    Corporation shall mean SJW Group., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SJW Group. which shall by appropriate action adopt the Plan and/or assume the
Award.
I.    Disability shall mean the Participant’s permanent and total disability as
determined pursuant to Section 22(e)(3) of the Code.
J.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance; provided, however, that


DB2/ 23559279.2



--------------------------------------------------------------------------------




solely for purposes of determining whether Participant has incurred a Separation
from Service, the term “Employee” shall have the meaning assigned to such term
in the Separation from Service definition set forth in this Appendix.
K.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share on the date in question on the Stock
Exchange on which the Common Stock is at that time primarily traded, as such
price is officially quoted in the composite tape of transactions on such
exchange. If there is no reported sale of Common Stock on such Stock Exchange on
the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.
L.    Good Cause shall mean:
(i)     Any act or omission by Participant that results in substantial harm to
the business or property of the Corporation (or any Parent or Subsidiary) and
that constitutes dishonesty, intentional breach of fiduciary obligation or
intentional wrongdoing,
(ii)    Participant’s conviction of a criminal violation involving fraud or
dishonesty, or
(iii)    Participant’s intentional and knowing participation in the preparation
or release of false or materially misleading financial statements relating to
the operations and financial condition of the Corporation (or any Parent or
Subsidiary) or Participant’s intentional and knowing submission of any false or
erroneous certification required of him or her under the Sarbanes-Oxley Act of
2002 or any securities exchange on which the Common Stock is at the time listed
for trading.
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan or this Agreement, to constitute
grounds for termination for Good Cause.


M.    Good Reason shall be deemed to exist with respect to Participant if and
only if, without Participant’s express written consent:
     (i) there is a significantly adverse change in the nature or the scope of
Participant’s authority or in his or her overall working environment;
(ii)    Participant is assigned duties materially inconsistent with his or her
present duties, responsibilities and status;
(iii)    there is a reduction in the sum of Participant’s rate of base salary
and target bonus; or


DB2/ 23559279.2



--------------------------------------------------------------------------------




(iv)    the Corporation changes by fifty-five (55) miles or more the principal
location in which Participant is required to perform services;
provided, however, that, before Participant may resign for any Good Reason event
or transaction, Participant must first provide written notice to the Corporation
(or the Parent or Subsidiary employing Participant) identifying such Good Reason
event or transaction within ninety (90) days after the occurrence of such event
or transaction and the Corporation (or the Parent or Subsidiary employing
Participant) shall have failed to cure such event or transaction within thirty
(30) days after receipt of such written notice.


N.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
O.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
P.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
Q.    Plan shall mean the Corporation’s Long-Term Incentive Plan.
R.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
S.    Qualifying Change in Control shall mean a transaction effecting a change
in control or ownership of the Corporation that also qualifies as: (i) a change
in the ownership of the Corporation, as determined in accordance with Section
1.409A-3(i)(5)(v) of the Treasury Regulations, (ii) a change in the effective
control of the Corporation, as determined in accordance with Section
1.409A-3(i)(5)(vi) of the Treasury Regulations, or (iii) a change in the
ownership of a substantial portion of the assets of the Corporation, as
determined in accordance with Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations.
T.    Restricted Stock Unit shall mean each unit subject to the Award which
shall entitle Participant to receive one (1) share of Common Stock upon the
vesting of that unit.
U.    Separation from Service shall mean the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such services). Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he or she remains in the employ of one or more members


DB2/ 23559279.2



--------------------------------------------------------------------------------




of the Employer Group, subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance. “Employer Group” means the Corporation and any Parent or Subsidiary
and any other corporation or business controlled by, controlling or under common
control with, the Corporation, as determined in accordance with Sections 414(b)
and (c) of the Code and the Treasury Regulations thereunder, except that in
applying Sections 1563(1), (2) and (3) of the Code for purposes of determining
the controlled group of corporations under Section 414(b), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.4.14(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.
V.    Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) Participant no longer performs services in
any of the foregoing capacities for the Corporation (or any Parent or
Subsidiary) or (ii) the entity for which Participant performs such services
ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service as an Employee shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that the following special provisions shall be in effect for any such
leave:
(i)    Should the period of such leave (other than a disability leave) exceed
six (6) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6) - month
period of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).
(ii)    Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to cease Service and to incur a Separation from
Service upon the expiration of the initial twenty-nine (29)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary). For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his or her position of
employment with the Corporation (or any Parent or Subsidiary) or any
substantially similar position of employment.


DB2/ 23559279.2



--------------------------------------------------------------------------------




(iii)    Except to the extent otherwise required by law or expressly authorized
by the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.
W.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
X.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
Y.    Withholding Taxes shall mean (i) the employee portion of the federal,
state and local employment taxes required to be withheld by the Corporation in
connection with the vesting of the shares of Common Stock (or any other
property) under the Award and (ii) the federal, state and local income taxes
required to be withheld by the Corporation in connection with the issuance of
those vested shares (or any other property).


DB2/ 23559279.2

